Fourth Court of Appeals
                                       San Antonio, Texas
                                            JUDGMENT
                                          No. 04-21-00048-CV

                                    FDP, LP and Larry Friesenhahn,
                                             Appellants

                                                    v.

                                    Robert MARX and Debbie Marx,
                                             Appellees

                       From the 218th Judicial District Court, Wilson County, Texas
                                   Trial Court No. 17-07-0416-CVW
                           Honorable Polly Jackson Spencer, Judge Presiding 1

          BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of appeal are taxed against Appellants FDP, LP and Larry Friesenhahn.

           SIGNED March 23, 2022.


                                                     _____________________________
                                                     Liza A. Rodriguez, Justice




1
    Sitting by assignment